753 N.W.2d 171 (2008)
KORN FAMILY LIMITED PARTNERSHIP, Shauna Korn and Ashley Korn, Plaintiffs-Counter-Defendants, and
Gale Korn and Sheldon Korn, Plaintiffs-Counter-Defendants-Appellants,
v.
HARBOR BUILDING COMPANY, L.L.C., Discount Homes, L.L.C., Northern Excavating, Grading & Septic, L.L.C., Abington Development Company, L.L.C., Bridestone Development Company, L.L.C., Clarita Commons Development Company, L.L.C., and Lawrence Lenchner, Defendants-Counter-Plaintiffs-Appellees.
Docket No. 136276. COA No. 272813.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the January 29, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.